Case 1:20-cv-20961-XXXX Document 1 Entered on FLSD Docket 03/03/2020 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


                                                CASE NO:

   SILVA HARAPETI
   And other similarly situated individuals,

               Plaintiff(s),

   vs.

   CBS TELEVISION STATIONS, INC.
   A Foreign Profit Corporation,

         Defendant.
   _______________________________/

                                DEFENDANT’S NOTICE OF REMOVAL

           Defendant, CBS Television Stations, Inc. (“Defendant” or “CBS”), through its undersigned

  counsel, files this Notice of Removal pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, and

  removes to this Court the civil action styled Silva Harapeti vs. CBS Television Stations, Inc., which

  was originally filed in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade

  County, Florida, under Case No. 2020-002202-CA-01 (hereinafter the “State Action”). As

  grounds for removal, CBS states as follows:

           1.         On January 29, 2020, Plaintiff filed a two-count civil action and jury demand

  (“Complaint”), on behalf of herself and other similarly situated individuals, for alleged violations

  of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”). Plaintiff’s pleading

  includes a count alleging a failure of CBS to pay minimum wages and overtime compensation and

  a count alleging that CBS retaliated against Plaintiff, allegedly for complaining about how she was

  compensated.




                                                        1
  51957574;3
Case 1:20-cv-20961-XXXX Document 1 Entered on FLSD Docket 03/03/2020 Page 2 of 5



            2.    On February 4, 2020, CBS was served with a Summons and the Complaint. This

  constituted the first legal notice CBS received of the State Action for purposes of removal. CBS

  has not yet answered the Complaint,1 and no other process, pleadings, or orders have been served

  upon CBS in the State Action.

            3.    In accordance with 28 U.S.C. § 1446(a), true and correct copies of all documents

  that have been served on CBS and filed in the State Action as of the date of filing this Notice of

  Removal are attached hereto as “Composite Exhibit 1.”

            4.    As an initial matter, this matter is removable based on this Court’s original

  jurisdiction under 28 U.S.C. § 1331. Specifically, Counts I and II of the Complaint assert claims

  arising under a federal statute, specifically, the FLSA. (See Compl ¶¶ 37- 44.) Therefore, the

  Court has original subject matter jurisdiction over Plaintiff’s claims. 2

            5.    This matter is also removable under 28 U.S.C. § 1332 as Plaintiff and Defendant

  are citizens of different states and the amount in controversy in this matter exceeds the $75,000

  jurisdictional threshold. Specifically, Plaintiff is a resident and citizen of Florida, (Compl. at ¶ 3),

  and Defendant is a resident and citizen of Delaware and New York. See “Detail by Entity Name,”

  Florida            Division             of            Corporations,             available             at

  http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName

  &directionType=Initial&searchNameOrder=CBSTELEVISIONSTATIONS%20F010000055761



  1
    Plaintiff’s counsel agreed to a 20-day extension of time for Defendant to respond to the Complaint
  through and including Monday, March 16, 2020.
  2
    Plaintiff could have initially brought this action before this Court because the district courts “have
  original jurisdiction over FLSA claims under 28 U.S.C. § 1331, as ‘arising under the Constitution,
  laws, or treaties of the United States’ and § 1337(a), as ‘arising under any Act of Congress
  regulating commerce.’” See Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691, 694 (2003)
  (finding FLSA action filed in a Florida state court was properly removed to the United States
  District Court for the Middle District of Florida).

                                                         2
  51957574;3
Case 1:20-cv-20961-XXXX Document 1 Entered on FLSD Docket 03/03/2020 Page 3 of 5



  &aggregateId=forp-f01000005576-84ff9472-2f8b-4c69-99be-f93c42ba9ac5&searchTerm=cbs%

  20television%20stations%20inc&listNameOrder=CBSTELEVISIONSTATIONS%20F0100000

  55761.3 See Davison v. Am. Bldg. Maint. Co. of Georgia, 08-81123-CIV, 2009 WL 10667100, at

  *2 (S.D. Fla. Apr. 27, 2009) (“For purposes of diversity jurisdiction, a corporation is a citizen of

  both the state in which it is incorporated and the state in which it has its principal place of

  business.” (internal citations omitted)). Further, in the Complaint, Plaintiff purports to seek (in

  connection with Count II) back wages, “front wages until Plaintiff becomes sixty five (65) years

  of age,” and “compensatory damages for mental anguish, personal suffering, and loss of enjoyment

  of life.” And in the Civil Cover Sheet filed with the Complaint, Plaintiff estimates these damages

  to be $150,000. (See Composite Exhibit 1).

           6.    This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is filed

  within thirty (30) days after CBS was served with a Summons and the Complaint on February 4,

  2020.

           7.    A copy of this Notice of Removal, along with a separate Notice of Filing Notice of

  Removal is simultaneously being filed with the Clerk of the Circuit Court of the Eleventh Judicial

  Circuit in and for Miami-Dade County, Florida and served on counsel for Plaintiff. A copy of the

  Notice of Filing Notice of Removal filed in the state court (without exhibits) is attached hereto as

  “Exhibit 2.” 28 U.S.C. § 1446(d).


  3
     Because the Florida Division of Corporations’ website is an “official publication” of a
  governmental entity, this Court should, and may properly take judicial notice of the materials
  contained within the hyperlink included here. See Fed. R. Evid. 201(b) (permitting the taking of
  judicial notice) and 902(5) (providing that official publications of a “public authority” are self-
  authenticating). See also Williams v. Long, 585 F. Supp. 2d 679, 685-89 (D. Md. 2008) (finding
  that internet publications on the websites of governmental bodies are self-authenticating and
  qualify for judicial notice). As such, CBS requests that the Court take judicial notice of the
  information contained on the Florida Division of Corporations’ website concerning CBS’s
  citizenship.

                                                       3
  51957574;3
Case 1:20-cv-20961-XXXX Document 1 Entered on FLSD Docket 03/03/2020 Page 4 of 5



           8.    Pursuant to 28 U.S.C. § 1441(a), the removal of the State Action to the United

  States District Court for the Southern District of Florida is proper because this district embraces

  the place in which the State Action has been pending, i.e., Miami-Dade County, Florida.

           WHEREFORE, Defendant, CBS Television Stations, Inc., requests that the State Action

  be removed from the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County,

  Florida and that it proceed in the United States District Court for the Southern District of Florida,

  as an action properly removed thereto.


  Dated: March 3, 2020                          Respectfully submitted,

                                               By:/s/ Tiffany D. Hendricks
                                               Melissa S. Zinkil (Florida Bar No. 0653713)
                                               Tiffany D. Hendricks (Florida Bar No. 124129)
                                               AKERMAN LLP
                                               777 South Flagler Drive, Suite 1100 West Tower
                                               West Palm Beach, FL 33401
                                               Tel: 561-653-5000
                                               Fax: 561-659-6313
                                               Primary Email: melissa.zinkil@akerman.com
                                               Primary Email: tiffany.hendricks@akerman.com
                                               Secondary Email: michelle.reynolds@akerman.com
                                               Secondary Email: jill.parnes@akerman.com

                                               and

                                               Michael C. Marsh (Florida Bar No. 72796)
                                               AKERMAN LLP
                                               Three Brickell City Centre
                                               98 Southeast Seventh Street, Suite 1100
                                               Miami, Florida 33131
                                               Tel: 305-374-5600
                                               Fax: 305-374-5095
                                               Primary Email: michael.marsh@akerman.com
                                               Secondary Email: simone.tobie@akerman.com

                                               Attorneys for Defendant




                                                       4
  51957574;3
Case 1:20-cv-20961-XXXX Document 1 Entered on FLSD Docket 03/03/2020 Page 5 of 5



                                    CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on March 3, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document,

 is being served this day on all counsel and parties of record identified on the below Service List in

 the manner specified, either via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to receive electronically Notices of Electronic Filing.

                                                By: /s/ Tiffany D. Hendricks
                                                   Tiffany D. Hendricks (Florida Bar No. 124129)


                                            SERVICE LIST

  Peter M. Hoogerwoerd, Esq.
  Primary Email: pmh@rgpattorneys.com
  Nathaly Saavedra, Esq.
  Primary Email: ns@rgpattorneys.com
  Daniel J. Bujan, Esq.
  Primary Email: dbujan@rgpattorneys.com
  REMER & GEORGES-PIERRE, PLLC
  44 West Flagler Street, Suite 2200
  Miami, FL 33130
  Phone: (305)416-5000
  Facsimile: (305) 416-5005
  Attorneys for Plaintiff




                                                       5
  51957574;3
